—Judgment unanimously *981affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his suppression motion. The court properly concluded that defendant was not in custody when he was questioned at the hospital waiting room about the victim’s injuries. Such “noncustodial questioning of a witness is investigative in nature and does not require that the Miranda warnings be given” (People v Stokley, 134 AD2d 542, lv denied 70 NY2d 960; see, People v Hurley, 154 AD2d 617). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Steuben County Court, Furfure, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Hurlbutt and Kehoe, JJ.